Actions of tort for personal injuries and consequential damages arising from *494alleged assault and battery. The cases come forward on motions. The plaintiffs are husband and wife.
Berman & Berman of Lewiston, for plaintiffs. John G. Marshall, for defendants.
An examination of the record shows conflicting versions as to what took place, either of which is credible. From the testimony of a physician it is clear that the plaintiffs sustained actual physical injuries, which in the case of the wife were quite serious.
The issue was one peculiarly within the province of the jury. There is nothing to show that the jury was improperly influenced, either upon the question of liability or damages, and the cases present no meritorious reasons for disturbance of the verdicts : Motion overruled.